Citation Nr: 0802387	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  03-18 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for left patella, 
healed fracture (left knee disability), currently evaluated 
as 10 percent disabling.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
shoulder disability, to include as secondary to a service-
connected disability.

3.  Entitlement to service connection for cervical spine 
disability, claimed as a neck condition, to include as 
secondary to a service-connected disability.

4.  Entitlement to service connection for right knee 
disability, claimed as secondary to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from August 1991 to December 
1991 with inactive duty training (INACDUTRA) from June 8, 
1996 to June 9, 1996. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

The veteran testified before a Decision Review Officer (DRO) 
at an October 2003 hearing at the RO.  The veteran also 
testified before the undersigned at a June 2007 Travel Board 
hearing at the RO.  Transcripts of each hearing have been 
associated with the claims folder.  

After certification to the Board, the veteran submitted 
additional medical evidence (a report of a Magnetic Resonance 
Imaging (MRI) of the cervical spine) with a signed waiver of 
initial RO consideration.  The Board accepts the additional 
evidence for inclusion into the record on appeal.  See 
38 C.F.R. § 20.1304(c) (2007).  

The Board notes that a January 2002 rating decision denied 
service connection for a neck condition.  The Board notes 
that the RO received a statement from the veteran in April 
2002, within one year of the January 2002 rating decision.  
The Board has reviewed this statement and finds that it can 
be construed as a notice of disagreement with the January 
2002 rating decision as the veteran expresses a desire to be 
service-connected for a cervical condition that was 
previously claimed to no avail.  An appeal of this issue was 
then perfected to the Board.  38 C.F.R. § 20.302 (2007).  
Accordingly, the issue has been characterized as listed on 
the title page.

The July 2002 rating decision also denied the veteran's claim 
of entitlement to service connection for post-traumatic 
stress disorder (PTSD).  The veteran perfected an appeal on 
that issue, but he expressed his desire to withdraw his claim 
as reflected in the June 2007 Travel Board hearing 
transcript.  (See Travel Board transcript "Tr." at 2.)  As 
such, this issue is not for consideration in this decision.  
However, the other issues on appeal continue as reflected on 
the title page.

The issues of entitlement to service connection for cervical 
spine disability; reopened claim of entitlement to service 
connection for left shoulder disability, to include as 
secondary to service-connected left knee disability; and 
entitlement to service connection for right knee disability, 
claimed as secondary to service-connected left knee 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected left patella, healed 
fracture disability is manifested by subjective complaints of 
pain, stiffness, instability, locking, fatigability and 
limitation of flexion upon the most recent VA examination to 
no less than 110 degrees, extension to 0 degrees, with no 
clinical evidence of instability or subluxation.

2.  In an unappealed March 2001 rating decision (veteran was 
notified on April 7, 2001), the RO denied the veteran's 
request to reopen a claim of entitlement to service 
connection for left shoulder disability, which was denied 
(originally in October 2000) on the basis of no causal 
relationship to active service or a period of INACDUTRA.  An 
appeal was not perfected, and the March 2001 rating decision 
became final.

3.  Evidence received subsequent to the March 2001 RO denial, 
considered in conjunction with the record as a whole, was not 
previously of record, is not cumulative or redundant of 
evidence previously of record, relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for left knee, healed fracture, have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5260, 5261 (2007).

2.  The RO's March 2001 rating decision is final as to the 
claim of service connection for a left shoulder disability.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

3.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a left 
shoulder disability.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable AOJ decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned in the event of award of benefits sought.  
Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

Regarding the increased rating claim, VA satisfied its duty 
to notify by means of February 2004 and March 2006 letters 
from the AOJ to the appellant.  The February 2004 letter 
informed the appellant of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  He was requested to submit any 
relevant evidence in his possession to VA.  A May 2007 letter 
informed the veteran as to the law pertaining to the 
assignment of a disability rating and effective date as the 
Court required in Dingess/Hartman. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because VCAA 
notice in this case was accomplished prior to the initial AOJ 
adjudication denying the claim, the timing of the notice does 
comply with the express requirements of the law as found by 
the Court in Pelegrini.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued 
a decision that established new requirements with respect to 
the content of the VCAA notice for reopening claims.  
According to the Court, in the context of a claim to reopen, 
the Secretary must look at the bases for the denial in the 
prior decision and to respond by providing the appellant with 
a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.
In light of the Board's allowance herein of reopening of the 
claim for service connection for a left shoulder disability, 
further development with regard to VA's duty to notify and 
assist would serve no useful purpose.  A remand is 
inappropriate where there is no possibility of any benefit 
flowing to the veteran. Soyini v. Derwinski, 1 Vet. App. 540 
(1991).  In this regard, as the determination to reopen this 
appeal constitutes a full grant of that portion of the claim, 
there is no reason to belabor the impact of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), on this matter, as any 
error in notice timing and content is harmless.  


Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service and National Guard medical records and 
reports of post-service private and VA treatment and 
examination.  Additionally, the claims file contains the 
veteran's statements in support of his claims, to include 
testimony at a local DRO and Travel Board hearings.  The 
Board has carefully reviewed his statements and testimony and 
concludes that there has been no identification of further 
available evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claims.

In this regard, the Board notes that a Social Security 
Administration (SSA) disability determination is of record 
with only a list of the documents considered in that 
determination.  However, the claims file appears to contain 
copies of the referenced medical records.  A remand to obtain 
further listed medical reports, not already of record, would 
serve no useful purpose.  Again, the Board notes that a 
remand is inappropriate where there is no possibility of any 
benefit flowing to the veteran.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991); see also Collier v. Derwinski, 1 Vet. App. 
413, 417 (1991) (finding that while SSA's factual 
determinations are probative, their ultimate conclusions are 
neither binding nor controlling upon VA).  Moreover, neither 
the veteran nor his representative has argued that there are 
records associated with any SSA claim pertinent to the 
present appeal, in addition to those already contained in the 
claims folder.  Therefore, the Board finds that there is no 
violation of the duty to assist by VA in this regard.  See 
Loving v. Nicholson, 19 Vet. App. 96 (2005).  As such, the 
Board finds that the veteran will not be prejudiced.

The Board further notes that VA and private medical opinions 
are of record and sufficient competent medical evidence is of 
record to make a decision on these claims.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Based on the foregoing, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Essentially, all available evidence that could substantiate 
the each claim has been obtained.

Discussion

1.  Increased rating for left patella, healed fracture

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, No. 05-2424, 
2007 WL 4098218, at *3 (U.S. Vet. App. Nov. 19, 2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40 and 4.45 (2007), see also DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995).  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2007).  The factors involved in evaluating, 
and rating, disabilities of the joints include weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint, or pain on movement.  Id. § 4.45.

Historically, a March 2001 rating decision granted service 
connection for left patella, healed fracture, at 10 percent, 
effective July 3, 2000, under Diagnostic Code 5261.  The 
veteran did not perfect an appeal and the March 2001 rating 
decision became final.  38 U.S.C.A. § 7105 (West 2002).  In a 
statement received in 2003, the veteran asserts that an 
increased evaluation is warranted for his service-connected 
left knee disability.  As the veteran's claim was received by 
VA in 2003, the rating period on appeal is from 2002, one 
year prior to the date of receipt of the increased rating 
claim.  38 C.F.R. § 3.400(o)(2) (2007).  However, in 
accordance with 38 C.F.R. §§ 4.1 and 4.2 (2007) and Schafrath 
v. Derwinski, 1 Vet.App. 589 (1991), the history of the 
disability is for consideration in rating a disability.  The 
March 2004 rating decision on appeal increased the evaluation 
of the left knee under Diagnostic Code 5260 to 10 percent, 
effective September 10, 2003.  The Board will now consider 
whether a higher rating may be granted for the veteran's left 
patella, healed fracture.

Limitation of leg motion is governed by 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 and 5261.  Under Diagnostic Code 5260, 
a 10 percent rating is warranted where flexion is limited to 
45 degrees.  A 20 percent rating is warranted where flexion 
is limited to 30 degrees.  Under Diagnostic Code 5261, a 10 
percent rating is warranted where extension is limited to 10 
degrees.  A 20 percent rating is warranted where extension is 
limited to 15 degrees.

At this time, the Board acknowledges VAOPGCPREC 9-2004 (Sept. 
17, 2004), where it was held that a claimant who had both 
limitation of flexion and limitation of extension of the same 
leg must be rated separately under Diagnostic Codes 5260 and 
5261 to be adequately compensated for functional loss 
associated with injury to the leg.  As such, if the evidence 
of record reflects compensable loss of both flexion and 
extension of the same leg, the veteran would be entitled to 
the combined evaluation under Diagnostic Codes 5260 and 5261, 
per the combined ratings table in 38 C.F.R. § 4.25 for that 
leg.  

From 2004 through 2006, the veteran has had a few of VA and 
private examinations of his left knee.  The Board notes that 
normal range of motion of a knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71a, 
Plate II (2007).  A private medical record, dated in November 
2003, noted that the veteran's left knee had limited motion 
with pain on motion.  The Board notes that this private 
medical record did not provide the specific findings of the 
veteran's range of motion in degrees.  A report of a March 
2004 VA examination revealed passive flexion to 100 degrees 
and extension to 0 degrees with active flexion to 75 degrees 
and extension to -30 degrees.  Upon more recent VA evaluation 
in May 2006, the veteran had flexion to 110 degrees with pain 
the last 10 degrees and extension to 0 degrees also with pain 
in the last 10 degrees.  

Based on the objective findings discussed above, the 
contemporaneous medical evidence does not indicate that the 
criteria for the next-higher evaluation for left knee 
limitation of motion under Diagnostic Codes 5260 and/or 5261 
have been satisfied.  Moreover, even with consideration of 
additional functional limitation due to factors such as pain 
and weakness under 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995), there has been no 
demonstration of functional impairment comparable to the 
criteria for the next-higher rating.  The Board acknowledges 
the veteran's complaints, noted in the March 2004 VA 
examination report, of constant moderate to severe left knee 
pain on the anterior aspect associated with numbness.  The 
2004 VA examination report also noted that the veteran has 
had seven acute flare-ups of left knee pain.  It was further 
noted that he used a brace and a cane all of the time for 
ambulation.  The report also noted that painful motion was 
noted from the first degree to the last degree of the range 
of motion measured the day of the examination.  The Board 
also acknowledges that the VA examiner stated that the 
veteran was limited by pain, fatigue, weakness, or lack of 
endurance following repetitive use of the left knee.  The 
November 2003 private medical record noted a painful and 
swollen left knee with patellofemoral synovitis, patellar 
tendonitis and an effusion.  It was indicated that the 
veteran used a knee brace and walking cane for ambulation.  
The May 2006 VA examination report the veteran complained of 
daily knee pain with an intensity of 5/10, stiffness, 
instability, locking, fatigability, and lack of endurance for 
ambulation.  Although the veteran was unable to repetitive 
left knee flexion and extension, the VA examiner noted that 
inspection of the left knee did not show evidence of effusion 
or redness.  However, the Board finds that the complaints and 
findings outlined above have been contemplated by the current 
10 percent rating depicting the veteran's overall disability 
picture.  

The Board has also considered whether the veteran is entitled 
to a separate rating under any other diagnostic code.  In 
this regard, the Board has considered whether Diagnostic Code 
5257 affords a compensable rating.  Diagnostic Code 5257 
contemplates knee impairment characterized by recurrent 
subluxation or lateral instability.  A 10 percent rating is 
warranted under this diagnostic code for slight impairment.  
A 20 percent rating under that diagnostic code section is 
warranted for moderate impairment.  The Board finds that the 
clinical evidence of record, described below, does not 
demonstrate instability of the veteran's service-connected 
left patella, healed fracture.

In this regard, the March 2004 VA examination report noted 
that the veteran had no episodes of dislocation or recurrent 
subluxation of the left knee during the last year.  No 
inflammatory arthritis was noted.  The VA examination report 
also indicated no objective evidence of instability and that 
the "left knee joint is stable."  At the May 2006 VA 
examination, the veteran denied any recent dislocation or 
recurrent subluxation.  The May 2006 examination report noted 
that stability testing for medial and lateral collateral 
ligaments as well as for anterior and posterior cruciate 
ligaments in both knees was negative.  Although there was 
tenderness upon palpation at the knee in the peripatellar 
area, the 2006 VA examination report indicated that the 
McMurray's test was negative bilaterally.     

The Board has considered whether any other alternative 
diagnostic codes could provide for an increased rating.  As 
the competent evidence does not establish ankylosis or 
functional impairment comparable therewith or semilunar, 
dislocated left knee cartilage, Diagnostic Codes 5256 and 
5258 are inapplicable.  See March 2004 and May 2006 VA 
examination reports (noting that no ankylosis was present).

In conclusion, the Board finds that the veteran's disability 
picture, as represented by a 10 percent rating limitation of 
leg motion is appropriate and there is no basis for increased 
or separate ratings based on instability of the veteran's 
knee.  The Board also notes that staged ratings are not 
appropriate in the instant case as the clinic evidence does 
not show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart, 2007 WL 4098218, at *3.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue has caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

2.  New and material evidence

Initially, the Board points out that VA promulgated amended 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  There was a new provision, 38 
C.F.R. § 3.156(a), which redefined the definition of "new and 
material evidence."  This provision is applicable only for 
claims filed on or after August 29, 2001.  The appellant's 
claim to reopen the service connection claim in question was 
received in April 2002.  As such, the amended provision is 
for application in this case and is set forth below.

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).  Regarding the 
veteran's claim for service connection for a left shoulder 
disability, the RO declined to reopen this claim in the July 
2002 rating decision, finding that the veteran had not 
submitted evidence is material as to the relationship between 
his left shoulder and his military service that would warrant 
reconsideration.  Nevertheless, the question of whether new 
and material evidence has been received to reopen such claim 
must be addressed in the first instance by the Board because 
the issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate it on a de novo basis.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end; hence, what the RO may have determined in this regard is 
irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 
1383.  The Board has characterized the claims accordingly.

"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminating the concept of a well-grounded 
claim).

Historically, an August 2000 rating decision denied the 
veteran's claim seeking service connection for a left 
shoulder condition as not well-grounded.  The RO denied this 
service connection claim on the bases of no in-service event 
or injury and no medical nexus opinion.  The veteran was 
notified of the August 2000 rating decision via a letter 
dated August 29, 2000.  The appellant did not perfect an 
appeal of this decision, and it became final.  38 U.S.C.A. 
§ 7105.  The most recent final denial in this case of the 
left shoulder disability was a March 2001 rating decision 
which essentially declined to reopen the veteran's claim 
because it noted the evidence failed to indicate a 
relationship between the left shoulder disability and a car 
accident suffer while on inactive duty training.   The 
veteran did not perfect an appeal of the March 2001 rating 
decision and it also became final.  Id. 

The Board will now review the evidence of record at the time 
of these most recent final denial in March 2001.  The August 
2000 rating decision indicates that the evidence of record 
did not show that the veteran was seen or treated for a left 
shoulder condition while on INACDUTRA.  It noted that medical 
records from the veteran's National Guard service show that 
he was seen with complaints of left shoulder pain in February 
2000, but this period was not covered by the DA Form 2173, 
indicating a prior period of INACDUTRA in June 1996.  The 
March 2001 rating decision noted treatment reports from Dr. 
R.G. and a February 2001 VA examination report.  The February 
2001 VA examiner opined that the veteran's left shoulder 
condition was not related to the accident sustained in June 
1996.  

The Board will now turn to the evidence added to the record 
subsequent to the last final denial for service connection 
for a left shoulder disability in March 2001.  Besides the 
April 2002 claim to reopen, the record contains a statement 
by the veteran, dated in November 2003, claiming service 
connection for a left shoulder condition due to his service-
connected left knee disability.  The record also contains a 
November 2003 medical record, from R.A., M.D., that relates 
the veteran's left shoulder injury to his service-connected 
left knee giving way, resulting in trauma to his left 
shoulder.  The Board finds this evidence had not been 
submitted before to agency decision-makers, and is not 
cumulative and redundant because there had been no clinical 
opinion relating the veteran's left shoulder disability to 
his service-connected left knee disability at the time of the 
last final denial.  Thus, it is new.

As the aforementioned statement provides clinical evidence 
that the veteran's service-connected left knee either caused, 
or aggravated, a disability in the veteran's left shoulder, 
it relates to an unestablished fact necessary to substantiate 
the claim as the veteran had not previously submitted 
clinical evidence indicating such a relationship.  The Board 
notes that the additional evidence, from Dr. R.A., also 
raises a reasonable possibility of substantiating the claim 
as the additional evidence relates the veteran's non-service 
connected left shoulder disability to his service-connected 
left knee disability.  See 38 C.F.R. §§ 3.156(a) and 3.310.  
The credibility of the newly submitted evidence is presumed 
in determining whether or not to reopen a claim.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  Accordingly, the 
additional evidence is also material.  As new and material 
evidence has been received, the claim for service connection 
for a right knee disability is reopened.

Since new and material evidence has been received to reopen 
the claim of entitlement to service connection for a left 
shoulder disability, the claim is reopened, and the appeal is 
allowed to this extent.  However, the Board finds that a 
remand to ensure compliance with the VCAA and proper 
procedures is necessary prior to appellate adjudication of 
the underlying claim of service connection for a left 
shoulder disability.


ORDER

Entitlement to a rating in excess of 10 percent for left 
patella, healed fracture, is denied.

Since new and material evidence has been received to reopen 
the claim of entitlement to service connection for 
entitlement to service connection for left shoulder 
disability, to include as secondary to service-connected left 
knee disability, the claim is reopened, and the appeal is 
allowed to this extent.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Having reopened the claim of service connection for a left 
shoulder disorder, the Board notes that VA must make 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c) (2007).  
VA's duty to provide a medical examination is not triggered 
unless the record contains competent evidence of a current 
disability or symptoms of a current disability, evidence 
establishing that an event, injury, or disease occurred in 
service or a diseases manifesting during an applicable 
presumptive period, and an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with service or a service-connected disability.  
38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

The veteran is claiming entitlement to service connection for 
a left shoulder disability, to include as secondary to his 
service-connected left patella, healed fracture.  The veteran 
asserts that his service-connected left knee gave out causing 
him to fall, with all of his weight, on his left shoulder.  
(Tr. at 4.)  The veteran also argues that a left shoulder 
disability is due to his a nonservice-connected cervical 
spine condition stemming from a June 1996 accident.  (See 
October 2003 DRO hearing transcript.)  The veteran is also 
claiming entitlement to service connection for a cervical 
spine disability.  He argues that June 1996 accident also 
caused his current cervical spine disability.  (Tr. at 2-3.)

Regarding a current left shoulder disability, a May 2004 VA 
examination report noted that no shoulder condition was 
found.   The record also contains a November 2003 private 
medical record that notes a left shoulder diagnosis of 
rotator cuff tear with supraspinatus tendonitis and bicipital 
tendonitis.  The Board finds that the clinical evidence is at 
least in equipoise with respect to a current left shoulder 
disability as both clinical records are credible, competent, 
and probative.  Resolving any doubt in favor of the veteran, 
the Board finds clinical evidence of a current left shoulder 
disability.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).  The Board also finds the 
record contains evidence of a current cervical spine 
disability.  See Cervical Spine MRI, dated in September 2007 
(revealing an impression of lower cervical spine disc 
degeneration at C4-C5 and C5-C6).

The record contains evidence related to an event or injury 
concerning the veteran's left shoulder and his service-
connected left knee disability.  A VA medical record, dated 
in June 2000, noted that the veteran reported that his knee 
gave way in February 2000 and that he fell and hit his left 
shoulder.  The Board also notes a June 2000 VA clinical 
evaluation report noting an abnormal left shoulder.  
Similarly, the record contains evidence of an in-service 
injury concerning the veteran's cervical spine.  A DD Form 
261 indicates that the veteran was in a car accident on June 
8, 1996 and that he suffered minor injuries to the head.  It 
was also found that this accident occurred in the line of 
duty.  A DD Form 2173 indicates that the June 1996 car 
accident caused trauma to the veteran's neck.  The Board also 
notes that a June 2000 report of medical assessment indicated 
that the veteran injured his neck as well as his left 
shoulder when his knee gave out in February 2000. 

The Board also finds medical evidence that the veteran's left 
shoulder and cervical spine disabilities may be related to 
his service-connected left knee disability and/or active 
service.  The November 2003 private medical record indicated 
that the veteran has had several medical problems related to 
the "service connected injury that he suffered in 1996" and 
that there "is ample evidence of the causal relation between 
his original service connected injury [left knee] and the 
chronic sequella [sic] that he has at present."  However, 
the Board finds that this November 2003 private medical 
record is not specific or conclusive enough to support a 
grant of service connection for a left shoulder or cervical 
spine disability.  In this regard, the Court has held that 
medical opinions that are speculative, general, or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  Furthermore, the private 
physician did not indicate that the veteran's claims folder 
was review in conjunction with the examination.  See 
38 C.F.R. §§ 4.1 and 4.2 (2007) (noting that the history of 
the disability is for consideration).  Based on the foregoing 
and resolving any doubt in favor of the veteran, the Board 
finds that he should be afforded a VA examination to 
determine the etiology of his current left shoulder and 
cervical spine disabilities, to include as secondary to a 
service-connected disability.  See 38 C.F.R. § 3.159(c)(4) 
(stating that a medical examination is necessary if the 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).
 
The Board also notes that the veteran has not been provided 
with proper VCAA notice regarding the claims of service 
connection for left shoulder and cervical spine disabilities, 
to include on a secondary basis.  The Board finds that proper 
notice should be sent to the veteran to so comply.

Further, a review of the record reveals that in a June 2006 
rating decision, the RO denied service connection for right 
knee patellofemoral dysfunction as secondary to the service-
connected disability of left patella, healed fracture.   In 
April 2007, the RO received a VA Form 21-4138, statement in 
support of claim, from the veteran that again requested 
service-connected compensation benefits regarding right knee 
osteoarthritis secondary to his left knee disability and 
noted the availability of medical evidence at the VA Medical 
Center in San Juan.  The RO responded to the veteran's April 
2007 statement with a VCAA notice letter, issued in May 2007.  
The Board finds that, by resolving any doubt in the veteran's 
favor, the communication from the veteran received in April 
2007 can be fairly construed as a notice of disagreement 
(NOD) and desire to continue appellate review with regard to 
June 2006 rating decision as he indicated the availability of 
additional medical evidence and requested compensation.  In 
this regard, the Board notes the record does not reflect that 
a statement of the case (SOC) has been issued in response to 
the veteran's notice of disagreement, pursuant to 38 C.F.R. § 
19.26 (2007).  

In the past, the Board has referred such matters back to the 
RO for appropriate action.  However, the Court has indicated 
that the proper action is to remand the issue to the RO for 
appropriate action.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999) ("Thus, the next step was for the RO to issue 
an SOC on the denial of the . . . claim, and the Board should 
have remanded that issue to the RO, not referred it there, 
for issuance of that SOC.").  Furthermore, he Board finds 
that efforts should be made to obtain the medical records 
located at the VA medical center in San Juan as identified by 
the veteran in the April 2007 NOD.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the 
issues of (1)  entitlement to service 
connection for cervical spine, left 
shoulder and right knee disorders, in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), 38 C.F.R. § 
3.159 (2007), Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), and 
any other applicable legal precedent.  

The veteran must be apprised of what the 
evidence must show to support a claim for 
service connection, the division of 
responsibility between him and VA in 
obtaining the evidence, and specifically 
requested to send any pertinent evidence 
in his possession to VA.  Include an 
explanation of the information and 
evidence needed to establish a disability 
rating and effective date in the event of 
award of any benefit sought, per 
Dingess/Hartman.  The veteran should also 
be informed of the information and 
evidence necessary to establish service 
connection on a secondary basis.

2.  Take appropriate action, including 
obtaining VA medical records identified 
by the veteran (in April 2007) as 
relating to his right knee disability and 
issuing of a SOC, on the appeal initiated 
by the veteran from the June 2006 rating 
decision which denied a claim of 
entitlement to service connection for 
right knee disability, claimed as 
secondary to service-connected left 
patella, healed fracture.  See Manlicon 
v. West, 12 Vet. App. 238 (1999).  The 
veteran and his representative should be 
advised that a timely substantive appeal 
must be filed in order to perfect an 
appeal of this issue to the Board.  See 
38 C.F.R. §§ 20.200, 20.202, 20.302(b).  
If a timely substantive appeal is not 
filed, the claim should not be certified 
to the Board.  If a substantive appeal is 
filed, subject to current appellate 
procedures, the claim for service 
connection for right knee disability, 
claimed as secondary to service-connected 
left patella, healed fracture, should be 
returned to the Board for further 
appellate consideration.

3.  Schedule the veteran for a VA 
examination by the appropriate specialist 
to determine the current nature and 
etiology of his current left shoulder and 
cervical spine disabilities.  All 
necessary tests should be performed, to 
include range of motion in degrees and 
diagnostic.  The examiner is requested to 
furnish an opinion concerning whether it 
is at least as likely as not (50 percent 
or greater) that the veteran's left 
shoulder disability is related to his 
active military service or any verified 
inactive duty training, to include a June 
1996 motor vehicle accident.  The 
examiner is also asked to opine whether 
it is at least as likely as not (50 
percent or greater) that the veteran's 
left shoulder disability is secondary to, 
or aggravated by, his service-connected 
left patella, healed fracture, or any 
other service-connected disability.  The 
examiner should consider and discuss a 
June 2000 VA medical record (noting that 
the veteran's knee gave way and he fell 
and hit his left shoulder) and a June 
2000 clinical evaluation report (noting 
an abnormal left shoulder).

The examiner is also requested to furnish 
an opinion concerning whether it is at 
least as likely as not (50 percent or 
greater) that the veteran's current 
cervical spine disability is related to 
his active military service or any 
verified inactive duty training, to 
include a June 1996 motor vehicle 
accident.  The examiner is also asked to 
opine whether it is at least as likely as 
not (50 percent or greater) that the 
veteran's cervical spine disability is 
secondary to, or aggravated by, his 
service-connected left patella, healed 
fracture, or any other service-connected 
disability.

The claims folder should be reviewed in 
conjunction with such examination and the 
examination report should indicate that 
such a review was performed.  All 
opinions expressed should be accompanied 
by complete rationales.

4.  Upon completion of the above, the RO 
should readjudicate the issues of service 
connection for left shoulder and cervical 
spine disabilities, to include as 
secondary to a service-connected 
disability.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished an 
appropriate Supplemental Statement of the 
Case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


